6:21-cv-00335-BHH   Date Filed 02/26/21   Entry Number 14-7   Page 1 of 3




                           Exhibit 5

    Declaration of Lindsay Weindruch
     6:21-cv-00335-BHH         Date Filed 02/26/21       Entry Number 14-7        Page 2 of 3




                     DECLARATION OF MS. LINDSAY WEINDRUCH

1.     My name is Lindsay Weindruch. I currently serve as a Contracting Officer for the U.S.

Army, Army Contracting Command – Rock Island, in Rock Island, IL. Leading up to and

including in November 2016, I served as the LOGCAP IV Contracting Officer.

2.     I have personal knowledge of the facts stated in this declaration, and if called as a

witness, could competently testify to them.

3.     Fluor’s performance of essential sustainment support services for the U.S. Army in

Afghanistan fell within the scope of the LOGCAP IV Contract. Fluor augmented and was

integrated within the military at Bagram Airfield, and Fluor worked alongside the military, in

performing services under the LOGCAP IV contract.

4.     I have firsthand knowledge of Fluor’s integration within the military and contractual

apparatus at Bagram Airfield as Fluor performed under the LOGCAP IV contract.

5.     On a daily basis, Fluor personnel interacted with military and civilian Administrative

Contracting Officers (“ACOs”), Procuring Contracting Officers (“PCOs”), LOGCAP Support

Officers (“LSOs”), and various other military representatives, including personnel within the

Defense Contracting Management Agency (“DCMA”) and Army Contracting Command

(“ACC”).

6.     Under the LOGCAP IV Contract Data Requirements List (“CDRLs”), Fluor submitted to

the Army a variety of deliverables, on a daily or weekly basis, including personnel status reports,

cost reports, forecasts of expenditures, etc., regarding activities at Bagram.

7.     Pursuant to Task Order 0005, PWS Section 5.22.03, Fluor provided personnel to support

the Army’s Force Protection Screening Cell at Bagram, and this included providing badges to

those approved by the Army and providing personnel at Entry Control Points overseen by the

military. The Army vetted and was responsible for deciding whether to approve the issuance of


                                                  1
     6:21-cv-00335-BHH           Date Filed 02/26/21     Entry Number 14-7        Page 3 of 3




badges. If the Army gave approval, Fluor issued the badges to the particular individual. Fluor’s

performance of these functions was within the scope of the LOGCAP IV contract.




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
                                                                              Digitally signed by
                                                    WEINDRUCH.LINDS WEINDRUCH.LINDSAY.ANN.126
                                                    AY.ANN.1263735656 3735656
Executed on: 09 July 2020                                             Date: 2020.07.09 14:20:09 ‐05'00'
                                                       Lindsay Weindruch




                                                2
